PER CURIAM:
On March 18, 1982, at approximately 7:00 a.m., claimant’s vehicle, a 1977 Volkswagen, was struck by a falling rock on Route 2, approximately three miles south of Wellsburg, Brooke County, West Virginia. The vehicle was a total loss. Claimant seeks $426.00, which was the difference between what claimant’s insurance company paid him for the Volkswagen and the cost of the vehicle claimant purchased to replace the Volkswagen.
This Court has held that the unexplained falling of a rock or boulder onto a highway, without a positive showing that respondent knew or should have known of a dangerous condition and should have anticipated injury to person or property, is insufficient to justify an award. Hammond v. Dept. of Highways, 11 Ct.Cl. 234 (1977). There was no evidence in this case of notice to or knowledge on the part of respondent which would make respondent liable for the damages claimant has incurred. Therefore, the Court must deny the claim.
Claim disallowed.